Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Steven Cooper on 2/16/22.

The application has been amended as follows: 

1. (currently amended) An agent effective in gene expression comprising a fatty acid metabolite obtainable by a metabolism of fatty acid with 4 to 30 carbon atoms by a proteobacteria under a dissolved oxygen concentration of 4 to 8 mg/L, wherein the gene expression in a salicyclic acid mediated signaling pathway and/or a jasmonate mediated signaling pathway is effective in a plant.  

	2. (currently amended) The agent effective in gene expression of claim 1, wherein the fatty acid is a liquid fatty acid at a temperature of 20°C. 

	3. (currently amended) The agent effective in gene expression of claim 1, wherein the proteobacteria is a proteobacteria pre-cultured to 1 x 108 to 9 x 1010 cells/mL.  

	4. (currently amended) The agent effective in gene expression of claim 1, wherein the metabolism is a metabolism in the presence of at least one mineral selected from Mg, P, Na and K.  

	5. (currently amended) The agent effective in gene expression of claim 1, wherein the agent for gene expression comprises a biosurfactant.  

	6. (currently amended) The agent effective in gene expression of claim 1, wherein the metabolism is a metabolism under a condition of temperature ranging from 10 to 40°C.

	7. (currently amended) The agent effective in gene expression of claim 1, wherein the   agent for gene expression induces resistance against a rot disease.

	8. (currently amended) The agent effective in gene expression of claim 1, wherein the agent for gene expression induces resistance against a wilt disease in solanaceous plants.

	9. (currently amended) A method for manufacturing an agent for gene expression comprising a fatty acid metabolite, comprising a step for fatty acid metabolism wherein a fatty acid with 4 to 30 carbon atoms is subjected to a proteobacterial metabolization under a dissolved oxygen concentration of 4 to 8 mg/L, wherein the gene expression in a salicyclic acid mediated signaling pathway or a jasmonate mediated signaling pathway is effective in a plant. 

	10. (previously presented) The method for manufacturing the agent for gene expression of claim 9, wherein the fatty acid is liquid at a temperature of 20°C.  

	11. (previously presented) The method for manufacturing the agent for gene expression of claim 9, wherein the proteobacteria is a proteobacteria pre-cultured to 1 x 108 to 9 x 1010 cells/mL.  

	12. (previously presented) The method for manufacturing the agent for gene expression of claim 9, wherein the step for fatty acid metabolism is performed in the presence of at least one mineral selected from Mg, P, Na and K.

	13. (previously presented) The method for manufacturing the agent for gene expression of claim 9, wherein the agent of gene expression comprises a biosurfactant.

	14. (currently amended) The method for manufacturing the agent for gene expression of claim 9, wherein the step for fatty acid metabolism is performed under a condition of temperature ranging from 10 to 40°C.

	15. (previously presented) The method for manufacturing the agent for gene expression of claim 9, wherein the agent of gene expression serves as a resistance-inducing agent.

	16. (previously presented) The method for manufacturing the agent for gene expression of claim 9, wherein the agent of gene expression serves as a prophylactic agent for a wilt disease in solanaceous plants. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an agent effective in gene expression in a plant wherein the agent comprises a fatty acid metabolite obtained via metabolism of a C4-30 fatty acid by a proteobacteria under dissolved oxygen concentration ranging from 4 to 8 mg/L wherein the gene expression is in the plant’s salicyclic acid mediated signaling pathway or jasmonate mediated signaling pathway. The Specification at Table 3 depicts that the agent reduces plant disease through a gene expression in plant’s salicyclic acid mediated signaling pathway or jasmonate mediated signaling pathway. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616